DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 3 should be amended to -the toothed wheel further comprising a first set of four teeth of the plurality of teeth each spaced-.  
Line 4 should be amended to -a second set of six teeth of the plurality of teeth each spaced apart by 60°-. 
Line 5 should be amended to -the wheel further comprises at least two portions-. Appropriate correction is required.

Claim 2-7 are objected to because of the following informalities:  Line 1 should be amended to -The  -. Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Line 2 should be amended to -further comprising at least one additional tooth of the plurality of teeth forming a-. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  Line 2 should be amended to -each tooth of the plurality of teeth forming a rising edge-. Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  Line 2 should be amended to -comprising [[a]] the toothed wheel as claimed in a claim 1-. Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  Line 2 should be amended to -comprising the camshaft as claimed in claim 8 -. Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Line 8 should be amended to -a tooth of the plurality of teeth of the toothed wheel of the camshaft-. 
Line 16 should be amended to -an active edge of teeth of the of the camshaft-. Appropriate correction is required.  

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4, 5, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3:
The claim limitation “two first said portions” in line 2 is unclear. The limitation is unclear since it’s not clear if this limitation refers to the “at least two portions” in line 5 of claim 1 (on which this claim depends). For the sake of examination, the office has interpreted the limitation as “two fist portions of the at least two portions”.
Claim 4 is rejected due to its dependence on claim 3.

Regarding claim 4:
The claim limitation “two second said portions” in line 2 is unclear. The limitation is unclear since it’s not clear if this limitation refers to the “at least two portions” in line 5 of claim 1 (on which this claim depends). For the sake of examination, the office has interpreted the limitation as “two second portions of the at least two portions”.

Regarding claim 5:
The claim recites the limitations "the angular position" and “the crankshaft” in lines 3 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 10:
The claim recites the limitation "the circumference” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The claim limitation “the wheel” in line 4 is unclear.  The limitation is unclear because two wheels have been established in the claims up to this point (claim 10 line 3 and claim 1 line 1) and it’s unclear to which structure this limitation refers to.  For the sake of examination, the office has assumed that this limitation refers to the wheel established in line 3 of claim 10.
The claim recites the limitation "the position signals” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the engine cycle ” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the range” in lines 12 and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected due to its dependence on claim 10.

Regarding claim 11:
The claim limitation “comprising an intake camshaft and an exhaust camshaft, each comprising a respected toothed wheel” in lines 2-3 is unclear.  The limitation is unclear for several reasons.  First, the limitation is unclear because it establishes an intake camshaft and an exhaust camshaft however claims 8 and 1 already establishes camshaft and for this reason it’s unclear if the intake camshaft and exhaust camshaft are different camshafts formed the ones established in claims 8 and 1 or if there is overlap between these three claims.  For the sake of examination, the office has assumed that the intake camshaft of claim 11 is the same as the camshaft established in claim 8 and 1.  Second, the claim is unclear because of the “respective toothed wheel” established in claim 11.  Claims 8 and 1 also establish a toothed wheel that is attached to a camshaft and it’s unclear if these two toothed wheels established in claim 11 overlap with the toothed wheel in claim 8 and 1 or if they are separate toothed wheels.  For the sake of examination, the office has assumed that the toothed wheel of the intake camshaft is the same as the ones established in claims 8 and 1.
The claim recites the limitation "the reference space ” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the angular position sensor” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The claim limitations “included in a range of angular positions of the crankshaft in which a portion without an active edge of teeth of the intake camshaft toothed wheel is opposite the corresponding angular position sensor, said range of angular positions of the crankshaft extending by at least an additional 10° in the clockwise direction” and “included in a range of angular positions of the crankshaft during which a portion without an active edge of teeth of the exhaust camshaft toothed wheel is opposite the corresponding angular position sensor, said range of angular positions of the crankshaft extending by at least an additional 10° in the counterclockwise direction” in lines 9-16 are unclear.  It’s unclear to the office what the applicant is attempting to claim with these lines in the claim.  The office believes the applicant is attempting to claim what is shown in figure 5 of the applicants disclosure.  Specifically, how the position of the position sensor  of the crankshaft aligns with the gap in teeth on the toothed wheel of the crankshaft at the same time the position sensor of the intake and exhaust camshafts align a gap in the teeth on the toothed wheel of the intake and exhaust camshafts.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European patent document EP 0055641 to Rode et al. (Rode).
Rode discloses:
Regarding claim 1:
A toothed wheel (figure 1 or 2) of a camshaft (interpreted as intended use), forming a target (see figure 1) for a camshaft rotation sensor (see position sensor 18), comprising a plurality of teeth (14) distributed over its circumference, the toothed wheel comprising a first set of four teeth (see figure 1 below, element A; further, the reference indicates that teeth segments are equally space apart indicating the four groups are spaced 90° apart; column 7, lines 5-10) each spaced apart by 90° (as previously indicated the groups are spaced apart at 90° and for this reason the second or third teeth (identified as A in figure 1 above) are spaced 90° apart), and a second set of six teeth (teeth B in figure 2 below) each spaced apart by 60° (see figure 2 below, where teeth B are spaced apart from each other by 60° as shown in figure 2 below; further, the reference indicates that the groups of teeth are spaced 90 degrees apart (column 7, lines 5-10) and it further indicates that the teeth within the groups are spaced 10 degrees apart (column 1, lines 35-37, column 5, lines 30-35) indicating there is a 60° gap between the last tooth of a group of 14 and the first tooth of the adjacent group of 14), the teeth of each set being distributed such that the wheel comprises at least two portions (see portions “C” or “D” in figure 1 below) of its circumference without an active edge of teeth (see figure 1 below) over an angle of at least 35° (60° since the gap between teeth is 60° based on the calculation showed in figure 2 below) and which are spaced apart by 180° (portions C or D are spaced 180 degrees apart as shown in figure 1 below and based on the calculations shown in figure 2 below), wherein the teeth of the first set of teeth and of the second set of teeth are arranged such that no tooth is common to the first set of teeth and to the second set of teeth (see figures 1 and 2 below where teeth A and B are different teeth and are not common to each other).  

    PNG
    media_image1.png
    494
    512
    media_image1.png
    Greyscale

Figure 1 - figure 1 of Rode, annotated by the examiner

    PNG
    media_image2.png
    592
    527
    media_image2.png
    Greyscale

Figure 2- figure 1 of Rode, annotated by the examiner
Regarding claim 2:
The camshaft toothed wheel as claimed in claim 1, wherein each tooth of the first set of teeth is offset from a tooth of the second set by an angle of between 10 and 20° (see column 1, lines 35-37, column 5, lines 30-35 which indicates the teeth in each group A and B are spaced 10° apart).  

Regarding claim 3:
The camshaft toothed wheel as claimed in claim 1, comprising two first said portions (portions “C” in figure 1 above) without an active edge of teeth over an angle of at least 35° (see figure 2 above where the portions/gaps between the teeth are spaced 60° apart) and which are spaced apart from one another by 180° (see figure 1 and 2 above where the portions C are spaced 180 degrees apart).  

Regarding claim 4:
The camshaft toothed wheel as claimed in claim 3, further comprising two second said portions (portions “D” in figure 1 above) without an active edge of teeth over an angle of at least 35° (see figure 2 above where the portions/gaps between the teeth are spaced 60° apart) and which are spaced apart from one another by 180°, and alternated with the two said first portions  (see figure 1 and 2 above where the portions C are spaced 180 degrees apart).  

Regarding claim 5:
The camshaft toothed wheel as claimed in claim 1, further comprising at least one additional tooth (see tooth “E” in figure 1 above) forming a marker (forms a marker for measuring the positions of the crankshaft) for the synchronization of the angular position of the camshaft with an angular position of the crankshaft (interpreted as intended use since neither the camshaft or the crankshaft are required by the claim).  

Regarding claim 6:
The camshaft toothed wheel as claimed in claim 1, each tooth forming a rising edge and a falling edge (see figure 1 where tooth 16 includes a rising edge and falling edge), and wherein two consecutive falling active edges or two consecutive rising active edges of teeth are spaced apart by at least 10° (column 1, lines 35-37, column 5, lines 30-35).  

Regarding claim 8:
A camshaft , comprising a toothed wheel (under the broadest reasonable interpretation, the claim only requires the toothed wheel which the Rode reference shows/teaches in figure 1) as claimed in claim 1.  

Regarding claim 9:
A three-, four- or six-cylinder internal combustion engine (column 6, lines 35-38), comprising at least one camshaft (under the broadest reasonable interpretation, the claim only requires the camshaft that includes a toothed wheel which the Rode reference shows/teaches in figure 1) as claimed in claim 8.  

Allowable Subject Matter

Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Furthermore, the prior art of record does not teach “wherein the toothed wheel of the camshaft is positioned such that the range of angular positions of the crankshaft in which the reference space without teeth of the toothed wheel of the crankshaft is opposite the angular position sensor of the crankshaft is included in the range of angular positions of the crankshaft in which a portion of at least 350 without an active edge of teeth of the camshaft toothed wheel is opposite the angular position sensor of the camshaft” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.

	
Conclusion
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: German patent document DE 10030486 to Schroeder (see the teeth 26 and portions 24).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746